Exhibit 10.13

 

AMENDMENT NO. 1 dated as of October 6, 2005 (this “Amendment”), to the Credit
Agreement dated as of October 6, 2005 (the “Credit Agreement”), among THE NEIMAN
MARCUS GROUP, INC., a Delaware corporation (the “Borrower”), NEWTON ACQUISTION,
INC., a Delaware corporation (“Holdings”), each subsidiary of the Borrower from
time to time party thereto, the Lenders (as defined in Article I of the Credit
Agreement), and CREDIT SUISSE, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders.

 


A.            PURSUANT TO THE CREDIT AGREEMENT, THE LENDERS HAVE MADE LOANS TO
THE BORROWER.


 


B.            THE BORROWER AND THE LENDERS HAVE AGREED TO AMEND THE CREDIT
AGREEMENT AS SET FORTH HEREIN.


 


C.            CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE
MEANINGS ASSIGNED TO THEM IN THE CREDIT AGREEMENT.


 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.  AMENDMENT.  (A) THE DEFINITION OF THE TERM “ELIGIBLE ASSIGNEE” SET
FORTH IN SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE
AMOUNT “$1,000,000,000” SET FORTH THEREIN AND SUBSTITUTING THEREFOR THE AMOUNT
“$100,000,000”.


 


SECTION 2.  EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE DATE
SET FORTH ABOVE ON THE DATE ON WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AMENDMENT THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF THE BORROWER AND THE REQUIRED LENDERS.


 


SECTION 3.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME CONTRACT.  DELIVERY
OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AMENDMENT BY FACSIMILE
TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.


 


SECTION 4.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 5.  HEADINGS.  THE HEADINGS OF THIS AMENDMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

 

 

THE NEIMAN MARCUS GROUP, INC.,

 

 

 

by

 

 

 

/s/ Nelson A. Bangs

 

 

 

Name:

Nelson A. Bangs

 

 

Title:

Senior Vice President and
General Counsel

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, individually constituting the
Required Lenders and as Administrative
Agent,

 

 

 

by

 

 

 

/s/ Robert Hetu

 

 

 

Name:

Robert Hetu

 

 

Title:

Director

 

 

 

 

 

 

 

by

 

 

 

/s/ Cassandra Droogan

 

 

 

Name:

Cassandra Droogan

 

 

Title:

Associate

 

--------------------------------------------------------------------------------